Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 9, 2022

                                      No. 04-21-00387-CV

                                      Donald W. TAYLOR,
                                           Appellant

                                                 v.

             Clark ASPY, Madison Preston and Naman Howell Smith & Lee, PLL,
                                        Appellees

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 16670
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       After this court struck appellant’s original brief because it did not comply with Texas
Rule of Appellate Procedure 38.1 and after being granted several extensions, appellant filed his
pro se brief on July 25, 2022. Appellees filed their brief on August 18, 2022. Any reply brief
appellant wished to file was due on September 7, 2022
        On September 2, 2022, appellant filed a motion requesting a forty-five-day extension of
time to (1) file a reply brief, (2) file an amended appellant’s brief, and (3) amend and/or increase
his word count. The motion is GRANTED IN PART AND DENIED IN PART.
        Appellant is ORDERED to file his reply brief no later than September 27, 2022.
Appellant’s request to file an amended appellant’s brief and amend and/or increase the word-
count is DENIED.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court